Citation Nr: 1728271	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left hip bursitis, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1986 to November 1988.

These matters come to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction lies with the Houston, Texas RO, where the Veteran resides.  
  
The Veteran testified at a February 2013 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The appeal was remanded in March 2014 for additional development.  At that time the issues of service connection for radiculopathy of the right and left lower extremity were also before the Board.  However, during the development period, service connection was granted for these issues in a March 2015 rating decision.  As those issues were granted in full, they are no longer before the Board.

Regrettably more development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In March 2014, the Board remanded the appeal in order to determine whether the Veteran had a left hip disability which was due to service, or due to or aggravated by the Veteran's service-connected lumbar spine disability.

In accordance with the mandates of the remand, the claims file was reviewed by a VA examiner in September 2014.  Following an examination of the Veteran and review of the claims file, the VA examiner found that it was less likely than not that a left hip disability was incurred in or caused by the claimed in-service injury, event or illness.  In so finding the examiner noted that a left hip condition was not shown in service and that no left hip disability was found on examination.  The examiner noted that "very early" left hip bursitis was shown on radiologic imaging in October 2007 and that left hip bursitis at that time was an acute, self-limiting condition which was not casually related to military service. 

The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the examiner has shown that the Veteran had a disability which may have resolved in October 2007, during the appeal period.  Regrettably, the examiner failed to note whether left hip bursitis was related to his service-connected lumbar spine disability.  As such, if possible, the claims file should be returned to the September 2014 VA examiner for an addendum opinion regarding aggravation of a left hip disability.  See Stegall v. West, 11 Vet. App 268 (1998).

Further, as noted in the March 2014 Board Remand, the remanded service connection issue may have an impact on the Veteran's TDIU claim and the issues are therefore inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the TDIU claim is therefore required as well.




Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2014 VA examiner, if available, for an addendum opinion.  If the VA examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion. 

If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized. 

After review of the entire record, the examiner is asked to specifically address the following question:

The VA examiner should also opine whether it at least as likely as not (50 percent or greater probability) that any left hip disability shown at any period between now and September 20, 2007 is etiologically related to or aggravated by the Veteran's service-connected lumbosacral strain. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




